                       Case 1:16-cr-00148-AJN Document 457 Filed 05/14/20 Page 1 of 1

                                                  590 Madison Avenue, 20th Floor, New York, NY 10022-2524                           p212 223-4000        f212 223-4134

                                                                                     5/14/20




        Glen Garrett McGorty
        (212) 895-4246
        GMcGorty@crowell.com



                                                                                            May 14, 2020
        BY ELECTRONIC MAIL/ECF

        Honorable Alison J. Nathan                                                              The status conference in this matter is hereby
        United States District Court                                                            adjourned to September 14, 2020 at 3:00 P.M.
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                                Re:      United States v. Elijah Ellis
                                         S1 16 Cr. 148 (AJN)

        Dear Judge Nathan:

                As the Court is aware, there is a conference on the Amended VOSR Petition in the above-
        referenced matter scheduled for May 21, 2020. I write on behalf of my client to respectfully request an
        adjournment of that conference until the week of September 7, 2020.

                I am pleased to report to Your Honor that our client, Elijah Ellis, has been reporting and
        complying with his supervised release conditions, as confirmed by Probation Officer Lerman. Mr. Ellis’s
        pending municipal matter before the City Court of the City of Mount Vernon in Westchester County has
        been understandably adjourned in light of the global pandemic. All agree that it should be resolved prior
        to proceeding with the adjudication of his violation. Mr. Ellis maintains his innocence on those charges.

                In light of Mr. Ellis’ continued compliance and to allow a disposition of the municipal matter, we
        respectfully request that the Court adjourn the status conference until a date and time convenient for the
        Court after Labor Day. We propose a conference during the week of September 7, 2020 (except for
        September 10, 2020, when not everyone is available). The Government and Officer Lerman concur with
        this proposal and consent to the adjournment.

               Should the Court require any additional information, please contact the undersigned at Your
        Honor’s convenience. On a personal note, I hope everyone is remaining safe and healthy.

                                                                                            Respectfully submitted,


                                                                                            __/s/________________________
                                                                                            Glen G. McGorty

        cc:        VIA ELECTRONIC MAIL/ECF
                   AUSA Jason Richman/Margaret Graham/USPO Jason Lerman
                                  5/14/20


Crowell & Moring LLP      www.crowell.com      Washington, DC      New York      San Francisco      Los Angeles      Orange County      Anchorage      London      Brussels
